DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 25-44 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments in parent case 15/038657, see pages 2-7, filed 4/27/20, with respect to claims 25-32, 34-36, 39, and 41-46 have been fully considered and are also applicable to claims 25-44 of the current application. 
In regards to claim 25, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: a device to receive user inputs and specifically including “the logic further is configured to suppress a first touch on the front face of the device, based at least in part on a determination that the first touch on the front face of the device is within a distance, defined by an average fingertip size, from the top face, the bottom face, the left face, or the right face of the device.”
In regards to claim 32, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: a method to receive user inputs and specifically including “suppressing a first touch on the front face of the device, based at least in part on a determination that the first touch on the front face of the device is within a distance, defined by an average fingertip size, from the top face, the bottom face, the left face, or the right face of the device.”
In regards to claim 39, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: a non-transitory, computer-readable medium encoded with instructions that, when executed by at least one processing unit, cause the processing unit to perform a method and specifically including “suppressing a first touch on the front face of the device, based at least in part on a determination that the first touch on the front face of the device is within a distance, defined by an average fingertip size, from the top face, the bottom face, the left face, or the right face of the device.”
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143.  The examiner can normally be reached on M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        4/27/21

/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622